Title: To James Madison from Hugh Chisholm, 26 May 1811
From: Chisholm, Hugh
To: Madison, James


Sir
Montpelier May 26 1811
Some time ago I give Mr James Leitch a draft on you, for $200 without mentioning the thing to you, before, which I ought to have done, therefore I will thank you to pay it when you find it convenient. We are at this time ingage on the other wing we got it to the Serface of the ground, and will use Every Exersion to finish it with Speed the other wing I will finish against you come hare, I am yours with Estteem
Hugh Chisholm
